Title: From John Adams to Jonathan Sewall, February 1760
From: Adams, John
To: Sewall, Jonathan


     
      
       Feb.  1760
      
     
     I am very willing to join with you, in renouncing the Reasoning of some of our last Letters.
     There is but Little Pleasure, which Reason can approve to be received from the Noisy applause, and servile Homage that is paid to any Officer from the Lictor to the Dictator, or from the sexton of a Parish to the sovereign of a Kingdom: And Reason will despize equally, a blind undistinguishing Adoration of what the World calls fame. She is neither a Goddess to be loved, nor a Demon to be feared, but an unsubstantial Phantom existing only in Imagination.
     But with all this Contempt, give me Leave to reserve (for I am sure that Reason will warrant) a strong affection for the honest Approbation of the wise and the good both in the present, and in all future Generations. Mistake not this for an Expectation of the Life to come, in the Poets Creed.—Far otherwise. I expect to be totally forgotten within 70 Years from the present Hour unless the Insertion of my Name in the Colledge Catalogue, should luckily preserve it longer.—When Heaven designs an extraordinary Character, one that shall distinguish his Path thro’ the World by any great Effects, it never fails to furnish the proper Means and Opportunities; but the common Herd of Mankind, who are to be born and eat and sleep and die, and be forgotten, is thrown into the World as it were at Random, without any visible Preparation of Accommodations.—Yet tho I have very few Hopes, I am not ashamed to own that a Prospect of an Immortality in the Memories of all the Worthy, to the End of Time would be a high Gratification to my Wishes.
     But to Return, Tully, therefore, had but few Advantages, in the Estimation of Reason more than We have, for a happy Life.—He had greater Political Objects to tempt his Ambition, he had better Opportunities to force the Hozanna’s of his Countrymen, but these are not Advantages for Happiness. On the Contrary, the Passions which these Objects were designed to gratify, were so many stings for ever smarting in his Mind, which at last goaded him into that Excess of Vanity and Pusillanimity, for which he has been as often blamed, as ever he was praised for his Genius and his Virtues. Tis true, he had Abler Masters and more Opportunities for instructive Conversation, in a City, so fruitful of great Men. But in other Respects the rational sources of Pleasure, have been much enlarged since his Day.
     In the Acquisition of Knowledge, without which it would be a Punishment to live, we have much greater Advantages (whatever some ingenious Men may say) than he had or could have. For the Improvements in Navigation, and the surprizing Augmentation of Commerce, by spreading civilized Nations round the Globe, and sending Men of Letters into all Countries, have multiplied the Means of Information concerning the Planet we inhabit; and the Invention of the Art of Printing, has perpetuated and cheapened the Means of every Kind of Knowledge, beyond what could have been immagined in his Day.
     Europe has been, ever since his Death, the Constant Theatre of surprizing Characters, Actions, Events, Revolutions, which have been preservd in a sufficient Plenty of Memorials, to constitute a series of Political Knowledge of a greater Variety of Characters, more important Events, and more complicated Circumstances; and of Consequence better adapted for an Agreable Entertainment to the Mind, than any, that the World had ever known in his Times; and perhaps there never was before, nor has been since his Day, a Period, abounding with greater Heroes and Politicians, or with more surprizing Actions and Events, than that in which we live.
     In Metaphysicks, Mr. Locke, directed by my Lord Bacon, has steered his Course into the unenlightened Regions of the human Mind, and like Columbus has discoverd a new World. A World whose soil is deep and strong producing Rank and unwholsome Weeds as well as wholsome fruits and flowers; a World that is incumbered with unprofitable Brambles, as well as stored with useful Trees; and in­fested with motly Savages; as well as capable of furnishing civilized Inhabitants; he has shewn us by what Cultivation, these Weeds may be Extirmined and the fruits raised; the Brambles removed as well as the Trees grubbed; the savages destroyd, as well as the civil People increased. Here is another Hemisphere of Science therefore abounding with Pleasure and with Profit too, of which Cicero had but very few and we have many Advantages for learning.
     But in Mathematicks, and what is founded on them, Astronomy and Phylosophy, the Modern Discoveries have done Honour to the human Understanding. Here is the true sphere of Modern Genius.—What a noble Prospect of the Universe have these Men opened before us. Here I see Millions of Worlds and systems of Worlds, swarming with Inhabitants, all engaged in the same Active Investigation of the great System of Universal and eternal Truth, and overflowing with Felicity.
     And while I am ravished with such Contemplations as these, it imports me little on what Ground I tread or in what Age I live.
     The Intention of the Testator to be collected from the Words, is to be observd in the Construction of a Will—and where any Title to Lands or Goods, or any other Act is devisd to any one, without any mention of something previous or concomitant, without which the Act or Title is not valid, in such Case the Thing previous or concomitant shall by Implication be devised too, e.g.
     A Man devises Lands and Tenements to A.B., the said A.B. paying £100 out of the same Lands to B.C.—Here are no Words of Inheritance or of Freehold you see, yet since The Testator plainly intended, that £100 should be paid to B.C. out of the Land, it must be presumed that he knew the Rule of Law which entitles a Devisee of Lands encumbered with a Charge, to a Fee simple, and therefore a fee simple shall pass by Implication. So also
     A Man devisd Lands and Tenements to A.B. in Trust for C.D. and his Heirs. Here are no Words of Inheritance, yet as he has established a Trust that may last forever, he shall be presumed to have intended a Fee simple in his Devise, and the Devisee shall hold the Tenements to himself and his own Heirs for ever, by Implication, altho the Cestuy que Trust should die Heirless tomorrow. Now
     En mesure le manner. The Testator intended plainly that his Negro should have his Liberty, and a Legacy. Therefore the Law will presume that he intended his Executor should do all that, without which he could have neither. That this Indemnification was not in the Testators mind, cannot be proved from the Will, any more than it could be proved in the 1st Case above that the Testator did not know a Fee simple would pass a Will without the Word Heirs; nor than in the 2d Case, that the Devise of a Trust that might continue for ever would convey a fee simple without the like Words.
     I take it therefore, that the Executor of this Will is by Implication obligd to give Bonds to the The Town Treasurer, and in his Refusal is a wrong doer, and I cant think he ought to be allowed to take advantage of his own Wrong so much as to alledge this Want of an Indemnification, to evade an Action of the Case brot for the Legacy, by the Negro himself.
     But why may not the Negro bring a special Action of the Case vs. Executor setting forth the Will, the Devise of Freedom, and a Legacy, and then the Necessity of Indemnification by the Province Law, and then a Refusal to indemnify and of Consequence to set free, and to pay the Legacy.
     Perhaps the Negro is free at common Law by the Devise. Now the Province Law seems to have been made, only to oblige the Master to maintain his manumitted slave servant, not to declare a Manumission in the Masters lifetime or at his Death, void. Should a Master give his Negro his freedom under his Hand and seal, without giving Bond to the Town, and should afterwards repent and endeavour to recall the Negro into servitude, would not that Instrument be sufficient discharge vs. the Master?
     
      P.S. I felt your Reproof, very sensibly, for being ceremonious. I must beg Pardon in a style that I threatend you with as a Punishment, a few letters ago, Μηδ᾽ ἓχθαιρε ϕίλον σὸν ἁμαρτάδος εινεκα μικρης.
      However, it is not Ceremony, so much as Poverty.
     
    